Citation Nr: 0726643	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  00-16 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

The veteran participated in a RO hearing in August 2000.  A 
transcript of that proceeding has been associated with the 
veteran's claims folders.  In June 2005, the Board remanded 
this claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folders, the 
Board has determined that additional development must be 
accomplished.  The Board is cognizant of the fact that the 
veteran's case has been in adjudicative status since 2000, 
and it has already been remanded in the past.  Consequently, 
the Board wishes to assure the veteran that it would not be 
remanding this case again unless it was essential for a full 
and fair adjudication of his claim.

In June 2005, the Board remanded this claim to obtain a more 
detailed statement from the veteran, to include the most 
specific dates of the incidents he reported experiencing 
during his time in Vietnam.  He was requested to provide the 
names of the people who were involved in these incidents as 
well as his complete unit designation to the company level.  
The veteran has failed to provide this additional 
information.  While the Board notes that information received 
from the United States Armed Services Center for Unit Records 
Research (CURR) (whose name has now changed to U.S. Army and 
Joint Services Records Research Center (JSRRC)) in April 2002 
did establish a history of multiple units covering hundreds 
of square miles, including Pleiku, Cam Rahn Bay and Phu Tai, 
there was no verification that the veteran was personally 
involved in any of the incidents related in his statements.  

If possible, the veteran should provide the RO with a more 
detailed statement of his stressors to help ensure that his 
stressors can be verified.  If such a statement is submitted, 
the RO should again contact JSRRC to verify the veteran's 
stressors.

In August 2002, the veteran participated in a VA mental 
disorders examination.  The examiner thoroughly reviewed the 
veteran's claims folder in conjunction with the examination.  
Ultimately, he stated that the veteran described symptoms 
compatible with PTSD, although it did not appear that he 
fulfilled the full criteria for a diagnosis of PTSD.  It was 
noted that the evaluation could not be completed without 
getting complete psychiatric records of the veteran's past 
treatment to gain a more longitudinal perspective.  Given the 
apparent inadequacy of the VA examination, the RO/AMC must 
schedule the veteran for a new PTSD examination to determine 
whether the veteran does indeed have a diagnosis of PTSD.  
This examination should be accomplished after any outstanding 
records are obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must again request that 
the veteran submit a more detailed 
explanation of his experiences in 
Vietnam.  This statement should include 
the most specific dates of the 
incidents, the individuals' names, a 
complete unit designation to the company 
level, whether individuals were killed 
or wounded and a brief description of 
the incident.  The veteran should also 
be informed that for JSRRC, the 
Department of the Army or any other 
appropriate federal archive to obtain 
the most relevant information pertaining 
to his claim, he must submit more 
detailed information regarding his 
stressors.

2.  Following receipt of the veteran's 
detailed statement requested above (if 
one is so provided), the RO/AMC should 
then contact JSRRC to attempt to verify 
these more detailed stressors.

3.  The veteran should be afforded the 
opportunity to identify any VA or 
private facility at which he has been 
treated for PTSD.  Each treating 
facility, VA or private, should be 
identified, and the identified record 
should be obtained.

4.  Whether the veteran submits 
additional information or not, he must 
be scheduled for a new VA PTSD 
examination.  The examiner must review 
the veteran's claims folders in 
conjunction with the examination and 
indicate such in the examination 
report.

Thus far, the only claimed in-service 
stressor for which there is some 
credible supporting evidence is the 
tank farm rocket attack.  Following an 
examination, the examiner should 
indicate whether the veteran has a 
diagnosis of PTSD, in accordance with 
DSM-IV, and identify his stressors.  
The report of examination should 
include the complete rationale for all 
opinions expressed.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

